I would like first to join previous speakers 
in extending to Ambassador Ganev my warm congratulations on his election. It 
gives me particular pleasure to see the representative of one of the new 
European democracies, which is also a friendly neighbour of Romania, heading 
such an important session. 
I should like also to pay tribute to the Secretary-General, Mr. Boutros 
Boutros-Ghali, whose tireless endeavours to catalyze our common efforts aiming 
at conferring on the United Nations a new role attuned to a changing world 
enjoy my country's full support. 
Within a few days, we in Romania are going to experience a historic 
moment in the post-revolutionary history of our country. On 27 September, 
parliamentary and presidential elections - the first since the adoption of our 
new democratic Constitution will take place. We see them as a landmark for 
a country whose firm choice of political pluralism, the rule of law, democracy 
and a market economy has, for the most part, been undeservedly doubted. I 
want to inform the Assembly that the Romanian Government has done its best to 
ensure a fair electoral campaign, and free and fair elections. In turn, the 
presence of thousands of domestic and numerous foreign observers is a solid 
guarantee of this. 
It is not my intention to speak here and now about the heavy tolls the 
Romanian people has already paid on the road to a reform process able to 
strike a feasible balance between legitimate aspirations and the scarcity of 
the economic resources needed to meet them. But I feel entitled to say that 
the incidental lapses that have sometimes seemed to jeopardize the steady 
course of transition stemmed not from attempts to look back but rather from a 
certain eagerness to step into the future one day sooner. 
 
Like all the other new Central European democracies, Romania is 
undergoing a test that has no historical precedent, namely simultaneously to 
create new political structures and new, workable economic mechanisms. 
However, as our Prime Minister recently said, we have already saved ourselves 
from five years of perestroika. And we must keep on forging forward while, 
paradoxically, we are still searching for gradualism. Moreover, there is no 
sign that someone has an ideal, fool-proof blueprint for the changes we are 
striving for. Thank God, it seems that Romania has already left behind most 
of its childhood diseases. Considering that the saying "the sooner the 
better" goes for measles too, we might prove in the long run to have been 
among the lucky ones in post-Communist Europe. 
To cite just one example, I would recall that in the past year 
allegations concerning so-called Romanian anti-semitism have been frequently 
voiced. Now, that it has become clear that they were groundless, it is our 
turn to be concerned that in neighboring countries and other Central European 
countries, xenophobic, racist and anti-semitic trends have emerged. 
The crux of the matter for our country and for other countries in 
transition is to strengthen the learning capacity of society. We have no 
comfortable dogmas or patterns to follow. We are courageously taking risks. 
The whole process of reform has already reached the point of no return: 
another reason why countries in transition should not be left alone, the more 
so because, in a certain sense, not only post-Communist Europe but the world 
as a whole is in transition. 

The economic, moral and political investments Romania has enjoyed during 
the last year have already proved that our message has been perfectly 
understood by most of our potential partners. I make no secret that such 
investments of confidence have followed an ascending curve, one corresponding 
both to the growing domestic stability of Romania and our ever increasing 
international confirmation as a reliable pillar of Central European and 
continental security. 
Such a positive judgement on the last year's developments in Romania is 
convincingly supported by a series of parallel achievements in our domestic 
and our foreign policy. Let me mention just a few of our domestic 
achievements: the setting up of a new legislative and institutional framework 
able to guarantee the rule of law, political pluralism, free and fair 
elections, transition to a market economy and full respect for human rights 
and fundamental freedoms; the adoption by the Parliament elected in May 1990 
of the new Constitution approved by national referendum on 8 December 1991; 
and the fact that, according to our fundamental law, the State recognizes and 
guarantees to persons belonging to national minorities the right to preserve, 
develop and express their cultural, linguistic and religious identity, to 
which one can add a particular feature of Romania's Constitution, whose 
article 20 states that 
"constitutional provisions concerning the citizens' rights and liberties 
shall be interpreted and enforced in conformity with the Universal 
Declaration of Human Rights, and with the covenants and other treaties to 
which Romania is a party" 

and that 
"where any inconsistencies exist between the covenants and treaties on 
fundamental human rights to which Romania is a party and domestic laws, 
the international regulations shall take precedence". 
Another achievement is the local elections held in February 1992, 
confirmed as fair and free by their main outcome: by the fact that the 
opposition parties won an important number of seats everywhere in the 
country. As a result, Romanian society enjoys more balanced political 
representation, clearly contradicting allegations pointing to the danger of 
"monolithism" in Romania. The fairness of the elections was confirmed also in 
the conclusions drawn by the foreign observers who witnessed the ballot. The 
country qualifies to be called pluralistic and democratic. 

The unfolding of the current election campaign brings new proof that 
political pluralism, the rule of law, free access to the media, and freedom of 
speech are becoming normal facts of life in today's Romania. All of these are 
promises that they will greatly contribute to the strengthening of both the 
institutional framework and its functioning, thereby irreversibly including 
Romania in the family of stable and democratic States. 
Through adequate legislation, the building-up of economic and financial 
market mechanisms, the privatization of the land, industry, trade, services 
and tourism, Romania has succeeded in breaking away from the command economy 
and in becoming more and more attractive to foreign investors. Romania is now 
in its third year of transition. It has laid the foundations of a market 
economy and is ready to begin structural reform. As part of the reform, the 
Romanian Government adopted an economic stabilization programme supported by a 
stand-by loan from the International Monetary Fund. The programme lays stress 
on classical anti-inflationary measures and, at the same time, has specific 
elements conditioned by the need to create a market mechanism. 
As a matter of principle, Romania aims at developing normal relations of 
cooperation with all States, and in particular with its neighbours. The 
foreign policy of our Government is inspired by the political will to create 
the necessary conditions leading to Romania's irreversible anchorage within 
the Euro-Atlantic space and its viable institutions, and, respectively, to 
increase the country's contribution to the building-up of the Euro-Atlantic 
community of values and of a new continental security order. In this spirit, 
Romania entered into negotiations on an association agreement with the 
European Communities that is about to be concluded, and a cooperation 
agreement with the European Free Trade Association. At the same time, like 
the other Central European countries, Romania entered into a special 

relationship with the North Atlantic Treaty Organization (NATO) and attaches 
particular importance to its participation as a partner in the North-Atlantic 
Co-operation Council. 
The efforts to restore and consolidate democracy in Romania cannot and 
should not be isolated from the international environment in which we are 
living. Our major concern about the situation in Yugoslavia has been made 
manifest in many circumstances. Being in the unique position in this area of 
having never waged a fighting war against any of the peoples of the former 
Yugoslavia, Romania is its only neighbour whose perception and attitude are in 
no way biased by territorial or other interests of any kind. As a State 
providing full evidence of balanced conduct and good relations with all the 
Yugoslav republics, Romania can afford to take a neutral stand on any related 
matter and is determined to contribute further to the efforts of the 
international community to restore peace and stability in Yugoslavia. 
As participants in the London Conference on Yugoslavia, we have stressed 
that a peaceful settlement is the only acceptable alternative for all the 
parties to the conflict. Despite the evolution of the conflict in the 
aftermath of the London Conference, we still believe that the relevant action 
programme adopted there is comprehensive and realistic, although peace may not 
be achieved overnight. 
The concerted efforts of the United Nations and the European Community, 
supported by all the participants in the Conference, including Romania which 
is the first non-Community neighbouring country represented in the Steering 
Committee - should not ignore the fact that the specific patchwork of 
Yugoslavia has always challenged conventional wisdom. Now it also challenges 
the application of the basic concepts of international law. There cannot be a 

separate international law for Yugoslavia. Although the conditions are 
historically and psychologically peculiar, international law is the same for 
all. 
We may think of arrangements adapted to the specific situation and 
acceptable to the parties concerned. Whatever their contents, they will 
remain what they are one-time solutions that do not create international 
law. Given that Romania's initiative in asking for international monitoring 
of the observance of the embargo along our Danubian frontier with former 
Yugoslavia has been confirmed as a positive example to be followed by other 
neighbors, I shall not dwell at length on this matter. But I cannot help 
underlining that the costly consequences of my country's scrupulous compliance 
with the resolutions of the Security Council on Yugoslavia have triggered 
legitimate concerns among the population of the country. It fears that, as in 
the case of the Gulf War, Romania could again economically and financially pay 
more than it can afford for being a law-abiding member of the international 
community. 
That is why we would suggest that the Security Council devise a set of 
measures involving the financial institutions and other components of the 
United Nations system that can help States to meet the economic difficulties 
entailed by compliance with the regime of sanctions. We envisage a standing 
compensation fund to be administered by the Security Council in order to 
alleviate, if not fully compensate for, the economic losses of countries 
particularly stricken by embargoes and other sanctions established by the 
Security Council. We are in the process of working out a more detailed 
proposal to this effect, which we are going to submit to the United Nations 
community for consideration. The existence of such a fund would be a way of 
encouraging States to cooperate with the Council in situations of crisis 
management. 

In the case of the conflict in the eastern part of the Republic of 
Moldova, we are seeing a sort of "pacification" that is, in fact, proving to 
be a kind of blackmail for the independence and territorial integrity of that 
State. It is precisely the same army that generated the conflict and gave 
arms and other support to separatist forces that today is performing the role 
of "peacekeeper". This pattern has been resorted to in other newly independent 
States as well. We sometimes ask ourselves if the independence of all these 
former Soviet republics is taken seriously by the international community or 
whether it is only a smoke screen behind which a new imperial structure is 
taking shape. 
In any case, we in Romania take it seriously. We cannot remain 
indifferent when we see tendencies to remake the old empire, into which 
Moldova was forcibly incorporated as a result of the Molotov-Ribbentrop pact. 
Our interest in the independence and democratic development of a State where 
65 per cent of the population is Romanian is natural. We are concerned that a 
wise propensity for compromise from the Moldovan leaders was rewarded with a 
policy of fait accompli aimed at institutionalizing the separation of the 
Trans-Dniestr region from the Republic of Moldova. The evolution of the 
conflict in the Republic of Moldova, taken in conjunction with the conflicts 
generated elsewhere in the newly independent States, shows that nostalgia for 
the former empire exists and has painful consequences for the peoples that 
have gained their freedom at so high a cost. 
It is the common wisdom that the United Nations remains a major actor in 
the whole process of world change and a flag-bearer of indisputable 
authority. In this respect, the new lease on life given to preventive 
diplomacy is crucial. An encouraging and valuable political consensus on this 
issue was expressed during the summit-level Security Council meeting held on 

31 January 1992. The report of the Secretary-General "An Agenda for Peace" 
includes a set of inspired guidelines which, once adopted and implemented, 
would bring us closer to the ideals the United Nations pursues in a world of 
turbulence. At the same time, we have to be mindful that we are contemplating 
a long-lasting framework and that there is therefore a need to avoid ephemeral 
solutions and mechanisms inspired by specific and temporary conflicts or 
influenced by emotional or short-view approaches. 
 
Given the tragic situation in Yugoslavia and other lessons drawn from 
recent history, we must also forgo hasty generalizations and biased views. 
Wisdom and patience, an even-handed attitude, and the spirit of compromise are 
the necessary basic ingredients for any settlement involving the destiny of 
peoples. In this respect, we wholeheartedly endorse the pertinent remarks of 
the Secretary-General, who says in his report that, if every ethnic, religious 
or linguistic group claimed statehood, there would be no limit to 
fragmentation, and peace, security and economic well-being for all would 
become ever more difficult to achieve. 
Yet, we would find it extremely useful if the General Assembly were to 
analyse more thoroughly the concept of the self-determination of peoples in 
order to prevent any distortion of this specific concept in the sense of 
extrapolating it to the case of national minorities. Generally speaking, we 
should try to avoid a risky tendency towards a "proliferation of principles". 
Of course, some might be tempted to say that the current turmoils in different 
parts of the world are living proof that the principles enshrined in the 
United Nations Charter are out of date or at least incomplete. We share the 
view with the great majority of United Nations Member States that it is not 
the principles that are wanting but the way they are put into practice. 
Disregard or breaches of international law favour conflicts and not a 
so-called "scarcity" of principles. 
The year 1992 is a milestone year for cooperative measures aimed at arms 
control and disarmament, transparency and confidence, strengthening 
action-oriented dialogue, and cooperation on security issues. The Romanian 
Government welcomes the conclusion of the Convention on the destruction and 
prohibition of chemical weapons and is ready to sign the Convention in 

January 1993 in Paris. We regard this Convention as a genuine pillar of 
international security. 
At the same time, the set of major agreements that were signed or that 
entered into force this year at the European level the Treaty on 
Conventional Forces in Europe, the Vienna Document, the Helsinki Final Act on 
Conventional Armed Forces, and the Open Skies Treaty - have laid the 
foundation for lasting cooperation and stability on the Continent. The 
opening in Vienna, this very week, of the Forum for Security Cooperation 
launches a further stage of the dialogue among the participating States of the 
Conference on Security and Co-operation in Europe (CSCE) in their joint 
endeavour for increased security and stability for each and every country in 
the Euro-Atlantic area. In addition, particular mention should be made of the 
historical processes within both the North Atlantic Cooperation Council and 
the partnership established among the Western European Union (WEU) member 
States and the eight countries of Central Europe, including Romania. 
Thus, step by step, the basic components of a new security order in 
Europe are taking shape, taking into account the structural transformations on 
the European continent. In fact, today the security of any country in the 
European sphere cannot be conceived but as a result of harmonious interaction 
between the United Nations, CSCE, NATO and WEU, and also of increased efforts 
at the subregional level. 
We welcome the decisions to convene the World Conference on Human Rights 
in 1993 and a world summit on social development in 1995. In our opinion, the 
1993 World Conference should represent an important occasion for putting a 
final stop to the tendencies to politicize minority issues by taking them out 
of their natural framework - the framework of human rights a framework which 
offers the best and the only viable answers to concerns connected to 
 
guaranteeing and respecting the legitimate rights of persons belonging to 
national minorities and to the protection of ethnic, cultural, linguistic and 
religious identity. 
The health of the world community vitally depends on the health of our 
planet itself. The Rio Conference proved that mankind is ready to forge a new 
partnership for promoting sustainable development the key concept to 
safeguarding human civilization. Romania is ready to put its shoulder to the 
wheel with a view to alleviating as soon as possible the actual threats to the 
health of our planet and to the wealth of the world community. 
Seeing in this audience representatives of such a great family of 
nations, we realize the immense potential that good will and determination can 
offer to the genuine universality of the world Organization. I am happy to 
welcome all new States Members of the United Nations and to extend to all of 
them the best wishes of my Government and the Romanian people. May I address 
our congratulations to the representatives of Armenia, Azerbaijan, Bosnia and 
Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, the Republic of 
Moldova, San Marino, Slovenia, Tajikistan, Turkmenistan, and Uzbekistan. I am 
confident that the authoritative voice of the United Nations will be a source 
 for action-oriented measures for the sake and well-being of all nations. 
Romania, as a democratic country fully attached to the ideals embodied in 
the United Nations Charter, in making its own contribution to the achievement 
of mankind's aspirations and to the vital answers we are expected to give to 
the challenges of the forthcoming century, in which international cooperation 
should be governed by law. For its cogency with the objectives of the current 
United Nations Decade of International Law, I would like to recall the 
 
prophetic words of a great Romanian diplomat, Nicolae Titulescu, who, 55 years 
ago, stated: 
"Only when the law shines like the rising Sun in the soul of all men 
as a guiding spirit, an imperative requirement, and a self-imposed 
obligation that is one with organized freedom only then will Mankind 
have been saved." 
